Order, Supreme Court, New York County (Richard Wallach, J.), entered *608on July 7, 1982, unanimously affirmed, without costs and without disbursements. Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Kupferman, J. P., Carro, Bloom and Rosenberger, JJ.